       Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 1 of 36




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KALOMA CARDWELL,

                                 Plaintiff,

 v.

 DAVIS POLK & WARDWELL LLP, Thomas Reid,                1:19-cv-10256-GHW
 John Bick, William Chudd, Sophia Hudson, Harold
 Birnbaum, Daniel Brass, Brian Wolfe, and John H.
 Butler,
                                 Defendants.




   PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’
 PARTIAL MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT




Dated: January 13, 2021                       David Jeffries, Esq.
                                              1345 Avenue of the Americas, 33rd Floor
                                              New York, New York 10105
                                              Tel: 212-601-2770
                                              djeffries@jeffrieslaw.nyc


                                              Attorney for Plaintiff
    Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 2 of 36




                              TABLE OF CONTENTS
                                                                                          Page

PRELIMINARY STATEMENT …………………...…….………………………...…………….1
STATEMENT OF FACTS ………………………...…………….……………………………….6
LEGAL STANDARD….…....……….……….……….…………………….………….….….......9
ARGUMENT………..……...….….…………..……….……….….……………………….…....10
    A.   The SAC Properly Pleads Retaliation Against the Individual Defendants .……..10
         1. Cardwell Engaged in Protected Activities as a Davis Polk Associate …...….10
         2. Hudson, Chudd, Wolfe, Birnbaum, and Butler, Defendants
                Had Knowledge of Cardwell’s Protected Activities……………...…..….11
         3. Cardwell Experienced Adverse Employment Actions and Has
                Established a Causal Connection Between His Protected Activities
                and Those Adverse Actions …………….................................………….13
    B.   The SAC Establishes a Plausible Inference of Discrimination Against Brass,
         Birnbaum and Wolfe…………….........................................................………….23
         1. Wide Departures From Davis Polk’s Policies and Procedures………………23
         2. Cardwell Was Treated Worse Than White Associates at the Firm………….25
    C.   Cardwell’s Disparate Impact Claim Against Davis Polk Survives..........………. 27
         1. Defendants’ Exhaustion Argument Regarding Cardwell’s Discrimination
            Claim Against Davis Polk Is Untimely……………......................………….27
         2. Cardwell Has Exhausted His Disparate Impact Claim……………...……….29
CONCLUSION .……………….……….…………….…………………………….……………31




                                           ii
          Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 3 of 36




                                              TABLE OF AUTHORITIES

                                                                                                                            Page(s)
Cases
Ashcroft v. Iqbal,
   556 U.S. 662, 129 S. Ct. 1937 (2009) .................................................................................. 9, 10

Bell Atl. Corp. v. Twombly,
   550 U.S. 544, 127 S. Ct. 1955 (2007) ........................................................................................ 9

Beyer v. County of Nassau,
  524 F.3d 160 (2d Cir. 2008)..................................................................................................... 14

Burch v. Pioneer Credit Recovery, Inc.,
  551 F.3d 122 (2d Cir. 2008)..................................................................................................... 10

Colliton v. Cravath, Swaine & Moore LLP,
  2008 WL 4386764 (S.D.N.Y. Sept. 24, 2008)............................................................. 10, 20, 24

Derisme v. Hunt Leibert Jacobson, PC,
  No. 10 Civ. 244, 2010 WL 3417857 at *4 (D. Conn. Aug. 26, 2010)..................................... 28

Eaton v. Coca–Cola Co.,
   06–CV–1664, 2010 WL 2836737 (D. Conn. July 19, 2010) ................................................... 24

Edwards v. Huntington Union Free Sch. Dist.,
  957 F. Supp. 2d 203 (E.D.N.Y. 2013) ..................................................................................... 14

Foss v. Coca Cola Enters.,
  No. 07-CV-1322, 2011 WL 1303346 (E.D.N.Y. Mar. 31, 2011) ...................................... 23, 24

Gomes v. Avco Corp.,
  964 F.2d 1330 (2d Cir. 1992)................................................................................................... 30

Graham v. Long Island R.R.,
  230 F.3d 34 (2d Cir. 2000)....................................................................................................... 26

Gratton v. Jetblue Airways,
  No. 04 CIV. 7561(DLC), 2005 WL 1251786 (S.D.N.Y. May 25, 2005) ................................ 27

Hall v. N. Bellmore School Dist.,
  55 F. Supp. 3d 286 (E.D.N.Y. 2014) ....................................................................................... 23

Harris v. Mills,
  572 F.3d 66 (2d Cir. 2009)......................................................................................................... 9

                                                                  iii
          Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 4 of 36




Hayden v. Paterson,
  594 F.3d 150 (2d Cir. 2010)..................................................................................................... 10

Jenkins v. N.Y.C. Transit Auth.,
   646 F. Supp. 2d 464 (S.D.N.Y. 2009)...................................................................................... 28

Johnson v. Priceline.com, Inc.,
   711 F.3d 271 (2d Cir. 2013)....................................................................................................... 9

Kirkland v. Buffalo Bd. of Educ.,
   622 F.2d 1066 (2d Cir. 1980)................................................................................................... 29

Little v. NBC,
   210 F. Supp. 2d 330 (S.D.N.Y. 2002)...................................................................................... 15

Mandell v. County of Suffolk,
  316 F.3d 368 (2d Cir. 2003)..................................................................................................... 27

Maniatas v. N.Y. Hosp.-Cornell Med. Ctr.,
  58 F. Supp. 2d 221 (S.D.N.Y. 1999)........................................................................................ 29

McGuinness v. Lincoln Hall,
  263 F.3d 49 (2d Cir. 2001)....................................................................................................... 25

Otoole v. Cty. of Orange,
   255 F. Supp. 3d 433 (S.D.N.Y. 2017)...................................................................................... 10

Redd v. N.Y. Div. of Parole,
  678 F.3d 166 (2d Cir. 2012)..................................................................................................... 10

Sears Petroleum & Transport Corp. v. Ice Ban Am., Inc.,
   217 F.R.D. 305 (N.D.N.Y. 2003) ............................................................................................ 28

Stern v. Trustees of Columbia Univ.,
   131 F.3d 305 (2d Cir. 1997)..................................................................................................... 23

Terry v. Ashcroft,
   336 F.3d 128 (2d Cir. 2003)..................................................................................................... 29

Vega v. Hempstead. ………………………………………………………………………………….19
  801 F.3d 72 (2d Cir. 2015)

Velasquez v. Gates,
   No. 08–CV–2215, 2011 WL 2181625 (E.D.N.Y. June 3, 2011) ............................................. 14



                                                                  iv
           Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 5 of 36




Williams v. R.H. Donnelley, Corp.,
   368 F.3d 123 (2d Cir. 2004)..................................................................................................... 14

Windham v. Time Warner, Inc.,
  275 F.3d 179 (2d Cir. 2001)..................................................................................................... 24

Wright v. National Archives & Records,
  609 F.2d 702 (4th Cir. 1979) ................................................................................................... 30

Statutes, Rules, and Other Authorities

Fed. R. Civ. P. 12(b)(6)................................................................................................................... 9

Fed. R. Civ. P. 12(g)(2)................................................................................................................. 27




                                                                     v
       Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 6 of 36




       Plaintiff Kaloma Cardwell (“Cardwell”) respectfully submits this memorandum of law (the

“Opposition”) against Davis Polk & Wardwell LLP (“Davis Polk” or the “Firm”), Thomas Reid

and John Bick (the “Management Committee Defendants”), and William Chudd, Sophia Hudson,

Harold Birnbaum, Daniel Brass, Brian Wolfe, and John H. Butler (the “Additional Defendants”)

(together, “Defendants”) in opposition to Defendants’ memorandum of law in support of their

partial motion to dismiss (the “Motion to Dismiss” or “MTD”) Cardwell’s second amended

complaint (the “Second Amended Complaint”, “SAC,” or “ECF 99/100”).

                               PRELIMINARY STATEMENT

       The Court has already held that “[t]he ‘sequence of events’ that Cardwell initiated by filing

his administrative complaints,” which “concluded with his termination suffices to permit an

inference of retaliatory animus” and that “Cardwell has plausibly alleged that he would not have

been terminated if he had not filed his administrative complaints.” MTD Opinion at 78 (ECF 70).

       Since 2015, Cardwell has alleged the same core set of arguments about Davis Polk, its anti-

Black discriminatory performance review system, and the partners that he worked with. Not only

has document discovery confirmed that these allegations, as amended in the SAC, are well-pleaded

and plausible, but also that for the claims that survive Defendants’ motion, will serve Plaintiff’

well at summary judgment. However, the Court need not reach these issues now because it must

accept all well-pleaded allegations as true, including those included in the SAC.

       In response to the SAC, Defendants largely deployed three strategies in seeking to dismiss

Cardwell’s claims—all designed to improperly put Cardwell to his proof at the pleading stage,

coerce Cardwell with threats to withdraw well-pleaded allegations that have not been tested in

discovery, or create insurmountable pleading standards and hurdles that would handicap most




                                                1
         Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 7 of 36




plaintiffs’ ability to assert federal, state, or city claims if their over-reaching interpretation of the

law was a commonly-accepted reality.

         Defendants’ first strategy is to use the largest corporate law firm in New York, Davis Polk

and the individual defendants continue to push for pleading standards and premature rulings (e.g.,

moving for summary judgment before fact discovery is completed) that, if adopted as precedent,

would significantly narrow everyday plaintiffs’ and workers’ ability to pursue federal and/or state

discrimination and retaliation claims past the motion to dismiss stage. 1,2

         But perhaps more to the point, Defendants’ second strategy is to simply ignore the

allegations that Cardwell made in the SAC, including those first appearing in the August 2017

EEOC Complaint (ECF 99-1), January 2018 NYSDHR Rebuttal (ECF 99-3), November 2019

initial federal complaint (ECF 1), and March 2020 First Amended Complaint (ECF 37, “FAC”). 3

         Most important, however, is Defendants’ third strategy, which involves various attempts

to argue the allegations are implausible. Defendants assert implausibility while simultaneously

producing and continuing to produce documents seen by Plaintiff for the first time during

discovery (i.e., within the last few weeks and months)—as well as responses to Plaintiff’s

interrogatories—that confirm what he has alleged all along: namely, that but for Cardwell’s

protected activities, he would not (i) have experienced a reduction and ultimate elimination of his

material responsibilities and hours as a Davis Polk associate; and (ii) ultimately (and pretextually)



1
  This is particularly true where plaintiffs typically have virtually no discovery at the time of filing their complaints,
as is the case here (and is often the case in discrimination cases where defendants took deceptive steps to avoid
liability). In this case, prior to December 11, 2020, Defendants had only produced 58 documents—none of which
included metadata, and were grossly non-responsive to Plaintiff’s First Request for the Production of Documents.
Since then, Defendants have produced 99k pages of discovery. For this reason alone, if the Court elects to grant any
portion of the MTD, Cardwell requests leave to amend because, as set forth infra, doing so would not be futile.
2
  Putting aside Defendants’ blatant refusal to acknowledge that Cardwell made various allegations in his filings, it is
troubling that Defendants’ MTD essentially argues that the federal rules require a level of detail and precision in
discrimination and retaliation complaints that all but a tiny fraction of plaintiffs would ever be able to satisfy.
3
  Unlike the FAC, Plaintiff filed the SAC after Plaintiff and Defendants commenced document productions.

                                                            2
         Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 8 of 36




have been terminated. Defendants’ own document productions and discovery responses has only

widened the orbit of people with knowledge of Cardwell’s complaints, strengthened the nexus

between these individuals and their coordination to create pretextual performance reviews of

Cardwell in violation of Firm policy, and ultimately double down decisions designed to kill his

career at the firm (including eliminating his billable hours and work responsibilities, and ultimately

terminating him).

        For instance, discovery has revealed that as of August 2017 (after Bick was replaced as the

head of M&A and the M&A Group had new leadership), Cardwell was entrusted by a non-

Defendant partner with advising Davis Polk clients Morgan Stanley and Credit Suisse in

connection with a SEC-regulated $10.4 billion Deal. This alone flies in the face of Defendants’

claims that Cardwell was a poor performer for the three-year period spanning 2014 to 2017.



                                                                                             . 4 Within weeks,

however, the tables turned when that very same partner submitted a performance review for

Cardwell that (i) was created about a month after Cardwell filed his EEOC Charge and (ii) made

it seem like Cardwell was a Black attorney who could barely read and write.

        To state the obvious, a Davis Polk partner would                                      while entrusting

a third-year associate to edit and finalize, without attorney supervision, the main documents

underpinning $10 billion transactions if they simultaneously believed that the associate would

make or has made a

                        .” DPW_SDNY-000000120. Permitting Cardwell to advise two of the Firm’s


4
  See https://www.law360.com/articles/952583/vantiv-inks-8b-takeover-of-uk-peer-worldpay (noting in an article
that “Morgan Stanley and Credit Suisse are advised by a Davis Polk & Wardwell LLP team including . . . associate
Kaloma Cardwell”); https://www.legal-monitor.com/news/vantiv-acquires-worldpay (which appears to be a version
of a press release that Davis Polk circulated to the public).

                                                       3
Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 9 of 36
Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 10 of 36
        Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 11 of 36




permit Plaintiff leave to amend in the interests of justice (and to incorporate documents produced

for the first time by Defendants on December 23, 2020 and January 11, 2020 during discovery).

                            ABBREVIATED STATEMENT OF FACTS 9

        Because the Court is familiar with many of the SAC’s facts, ECF 78, this section reflects

only a subset of relevant facts and allegations for purposes of this Opposition. Cardwell joined

Davis Polk as a summer associate in 2013. He started the Firm as a full-time associate September

2014 and worked there until August 2018. He rotated through three corporate departments, or

“practice groups”: Credit, Capital Markets, and Mergers & Acquisitions (“M&A”). After his six-

month rotations in each of these departments, Cardwell was assigned to work permanently in M&A

in April 2016. He was one of four Black associates hired to join Davis Polk’s 2014 class among

over 120 associates. He was the only Black male associate in the class of 2014.

        Though Davis Polk employs numerous partners and managers, power, authority, and

influence are particularly concentrated among members of the Firm’s three person-Management

Committee, the heads of departments (e.g., head of Corporate Department, Director of the Firm’s

Associate Development Department), and the Firm’s most senior partners. SAC ¶¶ 536-50. During

Cardwell’s entire tenure at the Firm, Reid and Bick were members of the Firm’s three-person

Management Committee, with Reid as the Firm’s managing partner. Bick was the head of Davis

Polk’s Corporate Department, which oversaw the Firm’s Credit, Capital Markets, and M&A

practice groups. Until approximately May/June 2017, Bick was the head of the M&A group.

        At all relevant times, Davis Polk relied on its leaders on the management committee, heads

of departments (e.g., chairs, directors, executives), staffing partners, and managers in the Associate

Development Department—as well as various antidiscrimination policies and procedures—to


9
 Because Davis Polk, Reid, and Bick did not move to dismiss claims alleged against them, this Opposition does not
present all relevant facts alleged in connection with such parties and the claims asserted against them.

                                                        6
Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 12 of 36
        Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 13 of 36




created from discussions between partners and/or the Firm’s Associate Development

Department—discussions that sometimes resulted in Davis Polk partners declining the Firm’s

request to complete or submit a review for an associate. SAC ¶¶ 124-30.

        During the relevant period, Davis Polk also had policies and procedures that governed

when and how the Firm would address associates it believed experienced performance issues or

were at risk of falling “behind” associates in one’s class. These policies and procedures included

(i) informing associates of the availability of career counseling (SAC ¶ 125); (ii) working with

associates to create performance remediation plans; (iii) giving associates written warnings; (iv)

informing associates during their annual review that they would receive a “spring review” or mid-

year review (id.) and then following up with such associates to have such a review; and (v)

penalizing associates by decreasing or altering such associates’ compensation (collectively, the

“Firm’s Policies & Remedies for Performance Issues”). SAC ¶ 132 (listing various interventions

under “8. Compensation Issues”). At no point during Cardwell’s career, did anyone at the Firm

discuss with Cardwell that he was being (or at-risk of being) subjected to any of the Firm’s Policies

& Remedies for Performance Issues. Id. ¶¶ 244-47, 412-14, 440-42.

        In fact, the SAC alleges that Cardwell was fully qualified to be a Davis Polk associate

during his tenure at the Firm, and his performance was equal or better than the White M&A

associates similarly situated in all material respects. Id. ¶ 476. “Over the course of [his] nearly

four-year career at Davis Polk, 100%14 of the associates who submitted official performance

reviews for Mr. Cardwell answered ‘with’ when asked on a performance evaluation: ‘Do you feel

[Mr. Cardwell] is performing materially behind, with or ahead of lawyer’s class?’” Id. ¶ 137.

Cardwell’s staffing and billable hours, as well as Defendants’ decision to terminate his


14
   This percentage does not account for one associate who declined to answer a question about Mr. Cardwell’s
standing relative to his class because his “contact with Kaloma was very limited – only a couple of days….”

                                                        8
        Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 14 of 36




employment, “cannot be legitimately explained by [] Cardwell’s performance or the Firm’s non-

fabricated and pre-litigation conclusions about [] Cardwell’s performance reviews.” Id. ¶ 229.

         Nonetheless, despite electing not to terminate the employment of associates deemed

“behind” associates in their respective class (SAC ¶ 471), in favor of following the Firm’s policies

for handling such issues (e.g., mid-year reviews and loss of Firm benefits like bonuses)—the

context and sequence of events preceding Cardwell’s termination sheds light on why a group of

Davis Polk partners abandoned Firm policy, only to later try to pretextually use a Bick-created

mid-year review process (only after Cardwell’s engaged in protected activity) to coerce him to

“move on,” lest the Firm conclude that staffing Cardwell had become “not a situation that’s

workable.” SAC ¶ 459.

                                              LEGAL STANDARD

         To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), “a complaint must allege

sufficient facts, taken as true, to state a plausible claim for relief.” Johnson v. Priceline.com, Inc.,

711 F.3d 271, 275 (2d Cir. 2013) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56, 127

S.Ct. 1955 (2007)). To determine plausibility, courts follow a “two-pronged approach.” Ashcroft

v. Iqbal, 556 U.S. 662, 679, 129 S.Ct. 1937 (2009). First, the “court must accept as true all of the

allegations contained in a complaint,” disregarding “legal conclusions, and threadbare recitals of

the elements of a cause of action, supported by mere conclusory statements.” Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009) (alterations and internal quotation marks omitted (quoting Iqbal, 556

U.S. at 678). Second, a court determines if “the ‘well-pleaded factual allegations,’ assumed to be

true, 15 ‘plausibly give rise to an entitlement to relief.’” Hayden v. Paterson, 594 F.3d 150, 161


15
   Defendants assert that “courts are not required to ‘accept as true’ facts alleged in an amended pleading.” MTD at
8. Yet Defendants’ own cited authority holds that the relevant consideration (which does not apply to this case), is
where a plaintiff “blatantly changes his statement of the facts to respond to [a] motion to dismiss . . . [and] directly


                                                            9
        Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 15 of 36




(2d Cir. 2010) (quoting Iqbal, 556 U.S. at 679). Such determination is a “context-specific task that

requires the . . . court to draw on its judicial experience and common sense,” Iqbal, 556 U.S. at

679, accepting all facts alleged as true and draw all reasonable inferences in the plaintiff’s favor.

Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 124 (2d Cir. 2008) (per curiam).

                                                 ARGUMENT

A. THE SAC PROPERLY PLEADS RETALIATION AGAINST THE ADDITIONAL
   DEFENDANTS

         “To survive a motion to dismiss a retaliation claim, a plaintiff must allege (1) participation

in a protected activity; (2) that the defendant knew of the protected activity; (3) an adverse

employment action; and (4) a causal connection between the protected activity and the adverse

employment action.” MTD Opinion at 53 (citing cases). “Generally, the same pleading standards

apply to retaliation claims under Title VII, section 1981, and the NYSHRL.” Id. at 54 (citing

cases). Retaliation under the NYCHRL is interpreted broadly, such that satisfying Title VII,

section 1981 and the NYSHRL retaliation pleading standards generally satisfies the NYCHRL.

         1. Cardwell Engaged in Protected Activities As a Davis Polk Associate

         The Court has already held that Cardwell’s September 2015 Complaint (SAC ¶¶ 72-79),

January 2016 Complaint (id. ¶¶ 88-94), March 29, 2017 Complaint (id. ¶¶ 316-26) (defined in the

MTD Opinion as the “March 2017 Complaint”), May 2017 Complaint (id. ¶¶ 344-53), EEOC and

NYSDHR Complaints (id. ¶ 358; ECF 99-2; ECF 99-4), and January 2018 Complaint (SAC ¶ 382)

qualify as protected activity under federal, state, and city law. See MTD Opinion at 58-63.




contradicts the facts set forth in his original complaint.” Colliton v. Cravath, Swaine & Moore LLP, 2008 WL
4386764, at *6 (S.D.N.Y. Sept. 24, 2008) (plaintiff initially asserted that he was employed as an attorney and then
stated in his amended complaint that he was employed as a “specialist” to circumvent pleading requirements)
(emphasis added). Here, Defendants cannot point to any “blatant[] changes,” let alone any such “changes.”

                                                         10
        Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 16 of 36




         The SAC now sufficiently pleads that Cardwell’s September 2016 Complaint (id. ¶¶ 183-

203) qualifies as legally protected activity under federal, state, and city law, as Cardwell did not

merely speak about a discriminatory pattern within the legal profession but rather a discriminatory

staffing pattern that he observed and was being subjecting to at Davis Polk. Id. ¶¶ 183-203. 16 The

SAC now sufficiently pleads that the December 5, 2016 (id. ¶¶ 249-60) and March 3, 2017

Complaints (id. ¶¶ 286-89) were protected by the Firm’s anti-retaliation polices at that time.

         2. Hudson, Chudd, Wolfe, Birnbaum, and Butler, Defendants Had Knowledge of
            Cardwell’s Protected Activities

         At all relevant times, Davis Polk (i) partners on the management committee, (ii) heads of

departments (e.g., chairs, directors, executives), (iii) staffing partners, (iv) managers in the

Associate Development Department, and (v) partners selected to work on matters with Cardwell

consistently monitored and discussed his development, staffing, assignments, experiences,

performance, and complaints. Id. ¶¶ 41-47, 56-58, 71, 84-85, 92, 93, 140-42, 218, 319. 17

         Regarding the September 2015 Complaint, the SAC plausibly alleges that Hudson, Chudd,

Wolfe, and Butler had knowledge. Id. ¶¶ 72-82 (alleging knowledge by Hudson, Chudd, and “the

M&A partners,” which included Butler, Chudd, and Wolfe at the time, and specifically naming

Butler, Chudd, and Wolfe), 18 127-30 (alleging knowledge in connection with the meeting practices


16
   For example, Cardwell (i) “made it clear . . . that he was talking about what he was observing and experiencing at
Davis Polk,” (ii) “responded to [the manager in the Associate Development Department/assignment coordinator] by
pointing her to specific racial dynamics related to way she was attempting to staff him and specific advantages that
the process was conferring to the Firm’s White associates, especially the Firm’s White male associates,” and (iii)
responded to her inquiries by stating: “I don’t know if you noticed, but of the names you just listed, every name
belongs to a person of color or someone who isn’t a White man.”
17
   Indeed, documents produced during discovery evidence (i) routine meetings between the various departments and
associate affinity groups across the Firm and describing various Diversity Action Plans (ii) the creation of a
presentations to partners with statistics that show the number of minorities in each department by seniority and as
compared to peer firms; and (iii) various trainings and assessments created by consultants. See SAC ¶¶ 92, 140, 319.
18
   These paragraphs note that Davis Polk “create[d] an internal note” “for future professional development
discussions” and explaining how Chudd (the partner assigned to deliver Cardwell’s 2015 annual review), Hudson
(the partner the Firm choose to work with Cardwell more than any other capital markets partner), and Butler (who
was a part of M&A practice group meetings concerning associates’ experiences and development) were both a part
of discussions related to Cardwell’s professional development and the September 2015 Complaint.

                                                         11
        Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 17 of 36




of Chudd, Wolfe, and Butler, as M&A partners at the time); 401-06 (alleging that Firm leaders

coordinated with Hudson to work with Cardwell, an M&A associate who was completing a third

rotation in Capital Markets, despite having no prior Capital Markets experience).

        Regarding Cardwell’s September 2016 Complaint, the SAC likewise alleges that Butler,

Chudd, Wolfe, and Birnbaum had knowledge. See SAC ¶¶ 209 (Wolfe and Birnbaum’s

knowledge); 210-12 (knowledge among “all of the Davis Polk M&A partners at the time,” which

included Butler, Chudd, Wolfe, and Birnbaum, and naming Butler, Wolfe, and Birnbaum); 127-

30 (alleging knowledge in connection with the meeting practices of Butler, Chudd, Wolfe, and

Birnbaum, as M&A partners at the time); DPW_SDNY-000045291 (



                                                                                                        ).

        Regarding the March 29, 2017 Complaint, Cardwell has plausibly alleged that Butler,

Chudd, Wolfe, and Birnbaum had knowledge. See id. ¶¶ 332-34 (alleging knowledge among “the

Firm’s M&A partners,” which included Butler, Chudd, Wolfe, and Birnbaum at the time, and

identifying Butler, Wolfe, and Birnbaum), 127-130 (alleging knowledge in connection with the

meeting practices of Butler, Chudd, Wolfe, and Birnbaum, as M&A partners at the time). 20

        Regarding the EEOC and NYSDHR Complaints, Cardwell has plausibly alleged that the

Additional Defendants, including Hudson, Chudd, and Butler had knowledge. See MTD Opinion

at 66 (“Cardwell has plausibly alleged that he engaged in protected activity known to the

Additional Defendants when he filed complaints with the EEOC and NYSDHR”); id. ¶ 406

(alleging Hudson’s knowledge); 463 (same as to Butler, Chudd, Wolfe, Birnbaum, and Brass).




 Davis Polk already acknowledged that Davis Polk partners met in April to discuss Cardwell’s March 29, 2017
20

meeting with the Firm’s Managing Partner (Reid). ECF 99-2 at 15.

                                                      12
        Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 18 of 36




         Regarding the January 2018 Complaint, the SAC plausibly alleges that Hudson, Butler,

Chudd, Wolfe, Birnbaum, and Brass were aware of this complaint. See SAC ¶¶ 456 (alleging that,

subsequent to the January 2018 meeting, Goldberg “confirmed” by talking to M&A partners and

various partners and leaders that the Firm and M&A staffing partners (Birnbaum and Brass at the

time) would not staff Cardwell), 459 (alleging knowledge attributable to Wolfe, Birnbaum, and

Brass), 460 (alleging that a wider group of partners had knowledge but an M&A partner interrupted

the conversation to avoid a disclosure of their names), 21 461 (alleging knowledge attributable to

Butler, Chudd, Wolfe, Birnbaum, and Brass), 468 (alleging Hudson’s knowledge).

         Through these paragraphs, including their reference to Defendants’ meeting practices, and

the specific knowledge of Hudson, Birnbaum, Brass, Wolfe, and Chudd, the SAC pleads facts

from which this Court “could infer such knowledge.” Belizaire v. RAV Investigative & Sec. Servs.

Ltd., 61 F.Supp.3d 336, 355 (S.D.N.Y.2014). 22

         3. Cardwell Experienced Adverse Employment Action and Has Established a Causal
            Connection Between His Protected Activity and Those Adverse Actions

         The third and fourth prongs necessary to plausibly plead a retaliation claim requires that a

“plaintiff must allege ‘an adverse employment action’ and ‘a causal connection between the

protected activity and the adverse employment action.’” MTD at Opinion at 77 (citing cases).

         There need not be any direct evidence of retaliation to establish causal connection; rather,

it may be established from temporal proximity, or indirect evidence. In Gordon v. New York City

Bd. of Educ., 232 F.3d 111, (2d Cir. 2000) the court stated that this circuit “has consistently held




21
   See Davis Polk’s response to Interrogatory No. 16, though deficient and incomplete, noting other M&A partners
not mentioned during the conversation, including partners from the “Corporate Department.”
22
   Further, as this Court recognized, "even when a plaintiff does not allege that 'the individual decision-maker' had
'knowledge of protected activity,' the plaintiff may survive a motion to dismiss by pleading that 'the decision-maker
was at least influenced or encouraged to take the adverse action by a superior with knowledge of the protected
activity.'” MTD Opinion (citing cases).

                                                         13
        Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 19 of 36




that proof of causation can be shown either: (1) indirectly, by showing that the protected activity

was followed closely by discriminatory treatment, or through other circumstantial evidence such

as disparate treatment of fellow employees who engaged in similar conduct; or (2) directly, through

evidence of retaliatory animus directed against the plaintiff by the defendant.”

         To establish a causal connection based on temporal proximity, a protected activity must be

“closely followed in time by the adverse action.” Reed v. A.W. Lawrence & Co., 95 F.3d 1170,

1178 (2d Cir. 1996). See, e.g., Clark County Sch. Dist. v. Breede, 532 U.S. 268, 273 (2001) (stating

that “[t]he cases that accept mere temporal proximity between an employer's knowledge of

protected activity and an adverse employment action as sufficient evidence of causality to establish

a prima facie case uniformly hold that the temporal proximity must be ‘very close’”). 23

         For the Additional Defendants, as explained infra, the SAC now sufficiently alleges

adverse employment actions and causal connections between: (i) Bick, Birnbaum, and Wolfe’s

collective decision to not staff Cardwell on any matters in September 2016 through April 2017—

following Cardwell’s September and December 2016 Complaints; and (ii) a group of partners’ and

the Firm’s collective decision to terminate Cardwell in February 2018 response to his August 2017

EEOC and NYSDHR Complaints, and after their December 2017 NYSDHR Brief (which itself

constitutes an adverse employment action, given the proven falsehoods contained therein). 24

                  i. Wolfe, Birnbaum, and Brass Eliminated Cardwell’s Billable Hours and
                     Material Responsibilities Immediately After His Legally Protected Complaints



23
   It is worth noting that some courts in this Circuit have denied motions to dismiss even where no evidence of
causal connection has been alleged. See, e.g., Doraz v. Tect Utica Corp., 12 Civ. 391, 2013 WL 316614, at *5
(N.D.N.Y. Jan. 28, 2013) (“denying motion to dismiss retaliation claim even where plaintiff does not identify
whether defendant was aware of plaintiff's protected activity nor does []he allege a causal connection ...” as
“plaintiffs complaint provides defendant with fair notice of his retaliation claim.” (citing Jordan v. Potter. No 12
Civ. 391, 2007 WL 952070, at *7-8 (E.D.N.Y. Mar. 29, 2007)).
24
   Their actions, individually and collectively, effectively ensured that Cardwell had zero billable hours from
December 2016 to March 2017, which eliminated his material responsibilities as a junior associate at the Firm and
permanently (but needlessly) handicapped Cardwell’s career.

                                                         14
        Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 20 of 36




        Adverse Employment Action. “[A] change in duties . . . may be an adverse employment

action, ‘if it results in a change in responsibilities so significant as to constitute a setback to the

plaintiff's career.’” Edwards v. Huntington Union Free Sch. Dist., 957 F. Supp. 2d 203, 211

(E.D.N.Y. 2013) (quoting Galabya, 202 F.3d at 641); see also Velasquez v. Gates, No. 08–CV–

2215, 2011 WL 2181625, at *10 (E.D.N.Y. June 3, 2011) (same). “Employment actions that the

Second Circuit has deemed sufficiently disadvantageous to constitute an adverse employment

action include “‘. . . significantly diminished material responsibilities” and “other indices …

unique to a particular situation.”’ Beyer v. County of Nassau, 524 F.3d 160, 163 (2d Cir. 2008).

“[T]here is no exhaustive list of what constitutes an adverse employment action. Courts have held

that . . . denial of training that may lead to promotional opportunities . . . among other things,

constitute adverse employment actions.” Little v. NBC, 210 F. Supp. 2d 330, 384 (S.D.N.Y. 2002).

        At all relevant times during Cardwell’s employment, and as a matter of Firm policy, a

material responsibility for associates at Davis Polk was to “account for a minimum of seven hours

for each business day. . . .” ECF 99-10 at 47. Practically speaking, Davis Polk associates, including

Cardwell, were expected to aim to average seven hours of billable work per day. This was in part

because Davis Polk’s business model was built upon billing clients for hours of work completed

(see SAC ¶ 262 25) and because, as a matter of Firm policy, attorneys were expected, on a day-by-

day basis, to “provide reasonably detailed descriptions of the work done.” ECF 99-10 at 47. Further

to this point, Firm policy generally prohibited “recent law school graduates” from working on a

“[r]educed work schedule[]” because “Davis Polk believes that working on a reduced basis at the

beginning of a legal career makes it difficult for an associate to receive the training, experience

and exposure necessary for his or her successful professional development.” ECF 99-10 at 47.


25
  “[T]he Firm’s revenue and profit structure and Firm’s primary reason for hiring Mr. Cardwell and other
associates, are, at their core, primarily and inextricably tied to associates’ billable hours.”

                                                       15
       Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 21 of 36




Davis Polk’s policies considered “2,000 hours” to be a reasonable target for the average number

of billable hours . . . worked by the Firm’s full time-associates. Cardwell was no exception.

       Lastly, it was Firm policy that “working less than 1,000 hours per year may affect a

lawyer’s entitlement to certain employee benefits” and that “[o]verall, lawyers on reduced

schedules generally work between 50% and 80% of a full-time schedule.” Thus, between

September 2016 and April 2017 specifically, maintaining a full schedule and working on Firm-

assigned matters that produced billable hours were material responsibilities for Cardwell.

       With knowledge of Cardwell’s September 2016 Complaint (SAC ¶ 209), Wolfe and

Birnbaum did not staff Cardwell on any assignments between September 2016 and April 2017,

which led Cardwell to bill only 202 hours during the first full six months under Birnbaum and

Wolfe’s staffing authority—without a single explanation or related conversation from either of

them. SAC ¶¶ 223-29. As such, Wolfe and Birnbaum’s actions put Cardwell on track to not be

entitled to employee benefits, as they put Cardwell on pace to only bill 400 hours for his entire

third-year at Davis Polk—a figure that, for Cardwell (as a recent law school graduate) would

violate the Firm’s policies even for associates working under the Firm’s Flextime Program. ECF

99-10 at 25-26. Indeed, Defendants have opportunistically twisted the harmful impacts of Wolfe

and Birnbaum’s retaliatory actions—actions that caused Reid to tell Cardwell that his low

workload was not Cardwell’s fault (SAC ¶ 292)—into a justification for terminating Cardwell’s

employment under the pretextual basis that Cardwell was “behind” associates in his class.

       Moreover, the elimination of Cardwell’s material responsibilities (i.e., billable hours)

between the specific December 2016 and April 2017 period resulted from Wolfe and Birnbaum

not staffing Cardwell, as required by the Firm’s staffing policies, (i) on new matters as pre-

September 2016 matters reached their natural conclusion, or (ii) in accordance with Cardwell’s



                                                16
       Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 22 of 36




weekly capacity forms (which progressively indicated during the fall and winter of 2016 that

Cardwell was available and interested in taking on new work). SAC ¶¶ 226-27, 262, 263 n.49.

       At a fundamental level, Wolfe and Birnbaum’s elimination of Cardwell’s billable hours for

over four months, is not a trivial harm or petty slight. Their actions created a setback in Cardwell’s

career, significantly diminished material responsibilities that were central to his employment as an

associate, and made it difficult for Cardwell “to receive the training, experience and exposure

necessary for his . . . successful professional development” (ECF 99-10 at 47)—let alone be treated

in accordance with the Firm’s policies. See, e.g., SAC ¶¶ 44 (alleging that “Davis Polk attempted

to prevent and mitigate bias in the Firm’s staffing policies and practices through a number of

mechanisms, including . . . how many billable hours Black associates were billing…”), 218, 226

n.38 (“Davis Polk associates typically average between 133 and 175 billable hours”).

       Causal Connection – Wolfe and Birnbaum. The SAC plausibly alleges a causal connection

between Wolfe and Birnbaum’s knowledge of Cardwell’s September 2016 Complaint and their

decision to not staff Cardwell on any matters between September 2016 and April 2016 given the

temporal scope between the two, the sequence of events leading up to and following the September

2016 Complaint, and the allegations’ satisfaction of the but-for causation standard.

       Specifically, Cardwell alleges that (i) “[i]n September 2016, Mr. Cardwell became a third-

year associate” (id. ¶ 213), (ii) Birnbaum and Wolfe “were responsible for staffing all third-year

and more senior associates” (id. ¶ 218), (iii) “as early as September 2016, Mr. Birnbaum and Mr.

Wolfe received and reviewed Mr. Cardwell’s . . . weekly workload request/capacity forms, which

noted the matters he and other associates were working on and how many hours they had available

to take on additional work” (id.), (iv) Birnbaum and Wolfe “knowingly did not staff Mr. Cardwell

on any matters in 2016” (id. ¶ 219) after receiving knowledge of the Complaint through a manager



                                                 17
       Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 23 of 36




in the Associate Development Department (Clausen) (¶¶ 208-09) (v) “virtually every billable hour

[generated between 2016 and March 2017] relates to a staffing assignment that Mr. Cardwell

received from a non-Davis Polk partner” (id. ¶¶ 226-27), and (vi) Birnbaum and Wolfe

“intentionally decid[ed] to not have any conversations with Mr. Cardwell about staffing

opportunities from September 2016 through March 2017, and . . . to not staff Mr. Cardwell over

that same . . . period despite [his] weekly workload request/capacity forms” (id. ¶ 223).

               ii. Butler, Chudd, and Hudson Participated in the Termination of Cardwell’s
                   Employment After His EEOC Charge

       Adverse Employment Action. As the Court has already held, “termination qualifies as an

adverse employment action under any definition of that term.” MTD Opinion at 40 n. 17.

       Causal Connection – Butler and Chudd. The SAC now plausibly alleges a causal

connection between Butler and Chudd, their knowledge of the EEOC and NYSDHR Complaints,

and Cardwell’s termination, as the SAC’s allegations concerning these events satisfies the

temporal scope, sequence of events, and but-for causation standards.

       Specifically, Cardwell alleges (i) “Mr. Chudd, Mr. Butler . . . discussed whether and which

M&A partners would be willing to work with Mr. Cardwell or if the Firm should alternatively

terminate Mr. Cardwell’s employment” (SAC ¶ 461); (ii) “Mr. Chudd, Mr. Butler . . . had

knowledge of Mr. Cardwell’s August 3, 2017 EEOC complaint and discussed Mr. Cardwell’s

complaint leading up to his annual performance review meeting on January 11, 2018” (id. ¶ 462);

(iii) “[i]n connection with their conversations about the [A] January 2018 Consensus Feedback

that the M&A partners wanted Mr. Smith to deliver to Mr. Cardwell on January 11, 2018 and [B]

Mr. Smith and Mr. Goldberg’s process of confirming that ‘the staffing has been challenging,’ . . .

Mr. Chudd, Mr. Butler . . . decided as a ‘group’ to terminate Mr. Cardwell’s employment” (id. ¶

464); (iv) “[i]f Mr. Cardwell did not file his complaint with the EEOC and NYSDHR, Davis Polk,

                                                18
       Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 24 of 36




Mr. Reid, Mr. Bick Mr. Birnbaum, Mr. Wolfe, Mr. Chudd, Mr. Butler, Mr. Brass, and Ms. Hudson

would not have terminated Mr. Cardwell’s employment” (id. ¶ 468).

       Causal Connection – Hudson. The SAC plausibly alleges a causal link between Hudson’s

reviews, the EEOC and NYSDHR Complaints, Davis Polk’s December 2017 NYSDHR Brief

(which attached Hudson’s reviews to support the pretextual claim that Cardwell’s performance

was deficient over a three-year period, and “behind” his class), and Cardwell’s termination in

February 2018, due to temporal scope, but-for causation, and the circumstances of these events.

       Specifically, Cardwell alleges “Ms. Hudson’s June 2016 and September 2016 reviews for

Mr. Cardwell were created after Mr. Cardwell filed his complaint with the EEOC in August 2017

and were created for the purpose of helping Davis Polk eliminate Mr. Cardwell’s billable hours,

not staff Mr. Cardwell on any assignments, and terminate Mr. Cardwell’s employment.” Id. ¶ 410.

Cardwell also alleges that if he “did not file his complaint with the EEOC and NYSDHR, Davis

Polk . . . , and Ms. Hudson would not have (i) terminated Mr. Cardwell’s employment” (id. ¶ 468)

or (ii) asserted demonstrable falsehoods concerning Cardwell and his performance in their

NYSDHR Brief—both of which “could well dissuade a reasonable worker from making or supporting

a charge of discrimination.” Vega v. Hempstead, 801 F.3d 72, 90. See also id. ¶¶ 408, 443, 450-52.

       Even if her reviews were not fabricated, they were retaliatorily used in December 2018 in

the NYSDHR Brief where Defendants attempted to use Hudson’s reviews to establish a supposed

appearance of “consistent performance deficiencies . . . [that] would defeat any suggestion that

this ‘reason’ [i.e., performance deficiencies] was pretextual.” ECF 99-2 at 24; see also ¶ 407. Not

only does the SAC assert that “Davis Polk pretextually argued to the NYSDHR that the abrupt

changes to Mr. Cardwell’s staffing and evaluation were because Davis Polk partners repeatedly

and legitimately reached a radically opposite conclusion about Mr. Cardwell and his competency,”



                                                19
        Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 25 of 36




but their use of Hudson’s reviews in response to the EEOC Charge supports a claim of retaliation

against Hudson. Id. ¶ 239 (emphasis added). That is supported by the well-pleaded allegations and

Cardwell’s experiences at the Firm. See, e.g., id. ¶ 137; id. ¶¶ 366-70 (showing that virtually 100%

of Cardwell’s performance reviews went from rating him as being on par with his class to 100%

of Davis Polk partners rating Cardwell as “behind” after and within two months of Cardwell’s

EEOC and NYSDHR Complaints).

        To circumvent the SAC’s well-pleaded allegations, Defendants assert that Cardwell

knowingly filed false allegations against Hudson.                    That is both baseless and incorrect.

Specifically, Defendants argue that (i) allegations regarding the performance reviews that were

submitted to the NYSDHR and attributed to Ms. Hudson “are known by Cardwell to be false [and]

proven false by Cardwell’s own prior admissions and documents appended to his pleadings” and

(ii) current and prior filings establish that he was contemporaneously aware, in 2016, of Hudson’s

performance reviews, and therefore that they were contemporaneously created….”

        But such arguments are contradicted by Cardwell’s prior filings, the Court’s October

Ruling, facts and documentation in Defendants’ possession, and computer-generated metadata for

Defendants’ performance review that has not yet been produced to Plaintiff. At the outset, it is

undisputed and cannot be disputed that Cardwell did not have access to any of his performance

reviews prior to the filing of the EEOC Complaint or Davis Polk’s December 2017 NYSDHR

Statement, in part, because Davis Polk claimed in emails to Cardwell that it was Firm policy to

prohibit associates from viewing them. See CARDWELL003272 - CARDWELL003274; 2019

Initial Complaint, ECF 1 ¶ 77 n.4 26, id. ¶¶ 208-10; FAC ¶ 84 n.6 27; SAC ¶¶ 302-07.


26
   “Every reference to Plaintiff’s written performance reviews in this Complaint relates to documentation that
Plaintiff only became aware of after Plaintiff engaged in litigation with Davis Polk and after the EEOC or Davis
Polk shared documents that were a part of the Firm’s EEOC response.” ECF 1 ¶ 77 n.4.
27
   Id.

                                                        20
       Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 26 of 36




       Moreover, the Hudson-related allegations that appear in the SAC, including those that

provide additional facts and context related to the timing of and purpose of the creation of

Hudson’s NYSDHR performance reviews, are consistent with (and do not “blatantly contradict”)

the allegations that Cardwell plainly alleged in the 2019 Initial Complaint. For example, it alleges:

       •   “When Plaintiff complained of this conduct, Defendants retaliated against him by: (i)
           threatening his employment and career; (ii) falsifying Plaintiff’s performance reviews
           . . . in order to distort the quality of Plaintiff’s job performance and justify his firing….”
           ECF 1 ¶ 2 (emphasis added).

       •   “Regarding documentation related to Plaintiff’s performance reviews in 2016, Mr.
           Reid, Ms. Hudson, Mr. Bick, and Davis Polk knowingly created and later submitted to
           the EEOC negative conclusions about Plaintiff’s work that did not fully or accurately
           capture the context, nature, and substance of Plaintiff’s work product or the real-time
           assessments of attorneys who worked with Plaintiff.” ECF 1 ¶ 105 (emphasis added).

       •   “[T]he documentation that Davis Polk attributed to Ms. Hudson and that supposedly
           describes the quality of Plaintiff’s work product during Plaintiff’s rotation in the Firm’s
           Capital Markets group in 2015 and 2016 is directly contradicted by meetings and
           conversations that Plaintiff had with Capital Markets partners, as well as Ms. Hudson’s
           own realtime statements to Plaintiff.” ECF 1 ¶ 106 (emphases added).

       •   “Davis Polk’s EEOC Answer and Position Statement detailed and confirmed additional
           discrimination and retaliation against Plaintiff, as their response included a number of
           intentionally false mischaracterizations that was triggered by Plaintiff’s August 2017
           EEOC Filing.” ECF 1 ¶ 239 (emphases added).

The FAC repeated the allegations that appear above and added a few additional allegations. FAC

¶¶ 2, 118, 120, 179, 281. These allegations are consistent with (and do not “blatantly contradict”)

the Hudson-related allegations that appear in the SAC.

       Undoubtedly, the Court’s October Ruling explicitly recognized that Cardwell’s prior

filings pleaded (or, at a minimum, attempted to plead) allegations related to Ms. Hudson

falsification of performance reviews that were submitted to the NYSDHR. MTD Opinion, ECF 78

at 8 (“Cardwell alleges that Reid, Bick, and Defendant Sophia Hudson ‘knowingly falsified’ his

performance reviews.); id. at 46 (“As best the Court can tell, Cardwell seems to argue that these



                                                  21
       Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 27 of 36




allegations support the inference that the Additional Defendants . . . conspired to fabricate a

negative performance review as a pretextual justification for his eventual termination”).

       Beyond Defendants’ blatant disregard of Cardwell’s previously filed allegations and this

Court’s recognition of them, Defendants also ignore that Cardwell produced contemporaneous

kept notes in discovery that confirm that Cardwell believed, while he was employed at Davis Polk,

the reviews attributed to Ms. Hudson in Davis Polk’s NYSDHR Statement were not

contemporaneously created documents. See, e.g., CARDWELL000878 (emphases added). Yet,

Defendants’ MTD asserts that Plaintiff “admit[ted] and “concedes” various points related to

Hudson’s performance reviews and that such “concessions alone render Cardwell’s claim that

Hudson ‘retroactively created’ her June 2016 review implausible.” MTD at 26. They are wrong.

       Contrary to Defendants’ argument that Cardwell’s January 2017 NYSDHR Rebuttal

“concedes that performance reviews came from one partner” in 2016, the Rebuttal merely noted

(i) what “John Bick specifically note[d]” in the documentation that Davis Polk submitted to the

NYSDHR, (ii) “Davis Polk’s documentation contradicts its [own] descriptions of [Cardwell’s]

performance during his [the rotation where he worked with Ms. Hudson],” (iii) arguments related

to Hudson’s reviews were “lately created excuse[s].” The Rebuttal directly challenged the

authenticity and timing of the reviews that Davis Polk attributed to Cardwell’s third rotation (i.e.,

the time Cardwell worked with Hudson)—including because Cardwell was not permitted to see

these reviews in real time, and because not a single person (including Hudson) ever informed

Cardwell at that time that the Firm or anyone considered him to be “behind.”

       Ultimately, and consistent with Cardwell’s prior filings and contemporaneous

documentation, Cardwell’s allegations related to these performance reviews during the NYSDHR

investigation consistently explained that such reviews were only described in a context where



                                                 22
        Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 28 of 36




Cardwell acknowledged that they were submitted to the NYSDHR (not that they were the same

written reviews that existed on their purported creation date) 28 and that certain written reviews

were falsified and retroactively created in connection with Davis Polk’s NYSDHR Statement.

        Finally, Defendants argue that Cardwell’s allegations are “wholly rebut[ted]” by

referencing a made-for-litigation “metadata chart” that was produced to Plaintiff on December 11,

2020. There are numerous issues with their argument. Defendants seem to suggest that the Court

must reject the pleading standard of treating well-pled allegations as true at the motion to dismiss

stage because Ms. Hudson’s “review[s] show[] on [their] face that [they were] created on” the

dates that appear on the documents that Davis Polk submitted to the NYSDHR and that Cardwell

purportedly “incorporated by reference.” Defendants wish for the Court to treat their own

characterizations about Ms. Hudson’s performance reviews (and documents specifically created

for this litigation), not the SAC’s allegations, as true for purposes of their Rule 12(b) motion to

dismiss. Without the benefit of full discovery, including a complete production by Davis Polk and

deposition testimony, Plaintiff is not required to accept Defendants’ views as to the creation of

Hudson’s reviews. This is especially true where Defendants “meta data” chart (i) is not actual

metadata and (ii) includes dates that are contradicted by documents Defendants’ produced in

discovery.

B. THE SAC ESTABLISHES A PLAUSIBLE INFERENCE OF DISCRIMINATION
   AGAINST BRASS, BIRNBAUM AND WOLFE

        1. Cardwell Experienced Wide Departures From the Firm’s Policies and Procedures




28
   To this point, Cardwell has repeatedly argued that various review related documents were manipulated (e.g., when
Defendants accessed and/or printed Chudd’s 2015 Consensus Statement and Bick’s 2016 Consensus Statement; see
ECF 85-9 at 6 regarding such documents), so it is disingenuous to claim that Cardwell’s mere reference to such
documents is a concession that they are the exact same documents that existed at their purported creation. At all
times, Cardwell merely referred to the versions of such documents that were submitted to the NYSDHR.

                                                        23
       Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 29 of 36




       As courts in this Circuit recognize, “departures from procedural regularity” can create an

inference of discriminatory intent, sufficient to establish a prima facie case of discrimination. Stern

v. Trustees of Columbia Univ., 131 F.3d 305, 313 (2d Cir. 1997) (internal citation and quotation

marks omitted); see also Hall v. N. Bellmore School Dist., 55 F. Supp. 3d 286, 299 (E.D.N.Y.

2014) (“'Procedural irregularities’ are circumstances which permit an inference of

discrimination”). Here, the SAC alleges that Birnbaum, Wolfe, and Brass violated numerous Davis

Polk policies in their interactions with Cardwell from 2016 onward.

       For instance, “if a defendant's own progressive discipline policies recommend using

counseling before taking adverse action, the failure to follow those policies ‘may be circumstantial

evidence supporting an inference of discrimination.’” Foss v. Coca Cola Enters. recognized that,

like here, “departures from procedural regularity” can create such an inference of discriminatory

intent. No. 07-CV-1322, 2011 WL 1303346, at *9 (E.D.N.Y. Mar. 31, 2011) (quoting Eaton v.

Coca–Cola Co., 06–CV–1664, 2010 WL 2836737, at *11 (D. Conn. July 19, 2010)).

       In Foss, the plaintiff alleged that her former employer “used a progressive discipline policy,

which escalated from counseling, to an oral warning, to a written warning and, eventually, to

termination,” which the employer “did not follow . . . when it terminated [the plaintiff].” Id. As a

result, the court found that these allegations met the “‘de minimis burden’ of showing an inference

of discriminatory intent and, thus, establishing her prima facie case.” Id. (quoting Windham v.

Time Warner, Inc., 275 F.3d 179, 188 (2d Cir. 2001).

       Likewise, the SAC alleges that (i) Birnbaum and Wolfe “knowingly departed from the

Firm’s normal staffing process and intentionally eliminated Mr. Cardwell’s billable hours in ways

that did not happen to any White associates who were similarly situated in all material respects to




                                                  24
        Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 30 of 36




Mr. Cardwell,” 29 in violation of the Firm’s policy that associates be staffed according to a Firm-

wide staffing system (see SAC ¶ 143), including a “weekly request for work via the Firm’s

standard weekly workload request/capacity forms” 30; and (ii) Brass failed to follow the Firm’s

policy of utilizing staffing coordinators (a position intentionally created in part as a way to prevent

minorities from being excluding from staffing and development opportunities) when he

unilaterally and permanently replaced Cardwell on the 2016 deal with a “White M&A associate .

. . [who] was similarly situated in all material respects” to Cardwell (see id. ¶¶ 156-60, 163-75).

         2. Cardwell Was Treated Worse Than Other Associates at the Firm

         As amended, the SAC now “provides the ‘minimal support’ required” to suggest that

Wolfe, Birnbaum, and Brass were motivated by discriminatory intent, by alleging (i) the existence

of “similarly situated [comparators] who were treated better than [Cardwell].” Nguedi, 2017 WL

2557263 at *6. The SAC alleges five classes of comparators: (i) Finance Rotation Comparators,

(ii) M&A Rotation Comparators; (iii) M&A Members Comparators; (iv) White M&A

Comparators; and (iv) Asian M&A Comparators—all of whom were Davis Polk associates during

the relevant period and subject to the same policies, practices, and standards. SAC ¶¶ 510-14.

         “A showing of disparate treatment—that is, a showing that an employer treated plaintiff

less favorably than a similarly situated employee outside his protected group—is a recognized

method of raising an inference of discrimination for the purposes of making out a prima facie

case.” Ruiz, 609 F.3d at 493 (cited in MTD Opinion at 38). “[T]he standard for comparing conduct



29
   SAC ¶ 220. See also id. ¶ 263 (“[T]he weekly workload request/capacity form is regularly reviewed and relied
upon to make staffing decisions. It is not possible that Mr. Cardwell’s availability to take on deals and assignments
was merely overlooked for four to six months…. Mr. Wolfe’s, Mr. Birnbaum’s . . . decision to cease assigning
work to Mr. Cardwell was . . . motivated in whole or in part by Mr. Cardwell’s race….”).
30
   SAC ¶ 223. See also id. ¶ 337 (“Though . . . Mr. Wolfe, Mr. Birnbaum . . . had all of April 2016 to ensure that Mr.
Cardwell would be staffed in a manner that was consistent with the Firm’s normal weekly work form
request/capacity system, such parties departed from the Firm’s normal staffing process because of Mr. Cardwell’s
race….”)

                                                         25
       Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 31 of 36




requires a reasonably close resemblance of the facts and circumstances of plaintiff's and

comparator’s cases, rather than a showing that both cases are identical.” Id. “In other words, the

comparator must be similarly situated . . .in all material respects.” Id. “All material respects” does

not mean “all respects.” McGuinness v. Lincoln Hall, 263 F.3d 49, 53-54 (2d Cir. 2001).

       For example, the alleged comparator need not “ha[ve] the same supervisor, work[ ] under

the same standards, and engage[ ] in the same conduct.” Id. at 53. Instead, the applicable standard

requires only “a situation sufficiently similar to plaintiff's to support at least a minimal inference

that the difference of treatment may be attributable to discrimination.” Id. at 54.

       As to the White M&A Comparators, the SAC alleges that (i) “Mr. Wolfe, and Mr.

Birnbaum, effectively went an entire year without staffing Mr. Cardwell on deals and matters at

the same rate or in the same way as White associates who were similarly situated in all material

respects to Mr. Cardwell” (SAC ¶ 217); (ii) “[c]ontrary to their interactions with Mr. Cardwell,

Mr. Birnbaum and Mr. Wolfe routinely and consistently staffed and communicated with White

associates who were similarly situated to Mr. Cardwell in all material respects about such

associates’ hours, workload, and staffing” (id. ¶ 219); (iii) “White associates who were similarly

situated to Mr. Cardwell in all material respects remained continuously staffed on assignments by

Mr. Birnbaum and Mr. Wolfe, thereby allowing such associates to generate billable hours, further

develop as attorneys, and continue to build relationships with attorneys . . . in and outside of the

Firm” (id. ¶ 261); (iv) “the M&A partners routinely allowed . . . White Davis Polk associates who

were similarly situated in all material respects to Mr. Cardwell to not do any legal work for periods

up to six months” (id. ¶ 261); and (v) Birnbaum, Wolfe, and Brass “did not decide to terminate

any similarly situated [White M&A Comparators] in 2015, 2016, 2017, or 2018” (id. ¶ 476).




                                                 26
       Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 32 of 36




        The SAC also alleges which years and practice groups had comparators, while otherwise

identifying comparator names. Id. ¶¶ 510-14. As to these comparator groups and individuals, (i)

all were subject to the same workplace policies in their capacity as associates as Cardwell during

the relevant period (id. ¶¶ 512-14); and (ii) none of these comparator groups or individuals received

any sort of punishment or discipline by Davis Polk, Birnbaum, Wolfe, or Brass, including

termination, a reduction in their billable hours, or any comparable adverse employment action on

account of similar conduct that Cardwell was penalized for engaging in (e.g., making legally

protected complaints, or for purportedly deficient performance). Id. ¶¶ 476, 488.

        As a result, the SAC pleads discrimination against Birnbaum, Brass, and Wolfe under a

comparator theory. Importantly, Defendants’ attempts to litigate any incongruity between these

comparators and Cardwell is premature. See, e.g., Graham v. Long Island R.R., 230 F.3d 34, 36

(2d Cir. 2000) (“Ordinarily whether two employees are similarly situated . . . presents a question

of fact,’ rather than a legal question to be resolved on a motion to dismiss.”)). Defendants cannot

maintain their position while simultaneously withholding discovery into the very class of

information that would support the SAC’s comparator allegations.

        Likewise, “[w]hether or not [Cardwell] has correctly defined which employees are

similarly situated . . . is a question of fact that is not appropriately resolved on a motion to dismiss.”

Mandell v. County of Suffolk, 316 F.3d 368, 379 (2d Cir. 2003). Instead, the central inquiry facing

this Court is whether Cardwell has provided Defendants fair notice of his claim and the grounds

upon which it rests.” Gratton v. Jetblue Airways, No. 04 CIV. 7561 (DLC), 2005 WL 1251786,

at *8 (S.D.N.Y. May 25, 2005). For reasons set forth supra, and in the SAC, Plaintiff has done so.

C. CARDWELL’S DISPARATE IMPACT CLAIM AGAINST DAVIS POLK SURVIVES

        1. Defendants’ Exhaustion Argument Regarding Cardwell's Discrimination Claim
           Against Davis Polk Is Untimely


                                                   27
        Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 33 of 36




         Defendants’ exhaustion argument is a naked attempt to seek the dismissal of claims that

Defendants elected not to dismiss, and thus waived, in filing their original Partial Motion to

Dismiss the FAC. See Fed. R. Civ. P. 12(g)(2) (“Except as provided in Rule 12(h)(2) or (3), a party

that makes a motion under this rule must not make another motion under this rule raising a defense

or objection that was available to the party but omitted from its earlier motion.”).

         It is undisputed that Defendants did not seek to dismiss either the discrimination or

retaliation claims asserted against Davis Polk and Named Defendants Reid and Bick. And, it

cannot be disputed that the Court’s MTD Ruling held that Cardwell’s allegation that “he was

uncomfortable with the Firm’s performance review process and noted that racial biases were

influencing performance evaluations” was sufficient to put Reid and Kreynin on notice that

Cardwell opposed discrimination in the Firm’s performance review process.” ECF 78 at 62. Thus,

Defendants were on notice of Cardwell’s disparate impact allegations regarding the Firm’s

performance review process on four consecutive occasions, as the EEOC Complaint (ECF 99-1 ¶

23), Initial Complaint (ECF 1 ¶ 213), FAC (ECF 37 ¶ 242), and SAC (ECF 99 ¶ 317) includes a

verbatim description of what the Court deemed in the MTD Opinion sufficient to put Davis Polk’s

managing partner on notice regarding Davis Polk’s performance review system. 31

         As cases in this Circuit are clear, any arguments pertaining to claims that could have been

asserted at the time of Defendants’ original motion are deemed waived. See, e.g., Derisme v. Hunt

Leibert Jacobson, PC, No. 10 Civ. 244, 2010 WL 3417857 at *4 (D. Conn. Aug. 26, 2010)

(defendant waived right on second motion to dismiss to advance argument “plainly” available at




31
  Notably, all four filings further put Defendants on notice as to these claims, as each “Count” sections notes claims
are based on “the acts and practices described [herein],” including these two theories of discrimination.

                                                         28
        Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 34 of 36




time of first motion to dismiss). 32 Because Defendants could have challenged this theory of

discrimination long ago, but chose not to, their belated attempt to do so now should be denied.

         2. Cardwell Has Exhausted His Disparate Impact Claim

         Even if Defendants are permitted to maintain this position, their exhaustion argument fails.

The EEOC Charge (ECF 99-1 ¶ 23), Initial Complaint (ECF 1 ¶ 213), and FAC (ECF 37 ¶ 242)

all explicitly make clear that Cardwell was challenging performance review policies that had a

disparate impact on him as an African-American associate. See, e.g., Jenkins v. N.Y.C. Transit

Auth., 646 F. Supp. 2d 464, 470 (S.D.N.Y. 2009) (though plaintiff may not have used term

disparate impact in charge, court found “substance” and “not its label that controls”). Defendants’

arguments to the contrary fly in the face of the record and apposite cases from this District.

         Specifically, the EEOC Charge explained that the Firm discriminated against Cardwell

“because of [his] race” and “retaliated against [him] because [he] actively raised awareness and

concerns regarding issues of racial bias and disparate outcomes, including by failing to offer [him]

substantive and billable work commensurate with my similarly-situated White coworkers,

depriving [him] of a meaningful chance of advancement to partnership, and threatening [his]

employment.” ECF 99-1 ¶ 4 (emphasis added). As a result, Defendants were on notice of

Cardwell's “disparate outcomes” theory by August 3, 2017 at the very latest (and even earlier

because disparate impact was the subject of Cardwell’s March 29, 2017 Complaint).

         As a final consideration, even if the Court were to find that Defendants lacked notice,

plaintiffs are entitled to litigate claims “reasonably related to the allegations in the[ir] complaint

filed with the EEOC.” Kirkland v. Buffalo Bd. of Educ., 622 F.2d 1066, 1068 (2d Cir. 1980). A

claim is reasonably related to allegations in an EEOC charge where the conduct complained of


32
  Sears Petroleum & Transport Corp. v. Ice Ban Am., Inc., 217 F.R.D. 305, 307 (N.D.N.Y. 2003) (“Nor may
defendant advance arguments that could have been made in the first motion . . . [where it] neglected to do so.”).

                                                         29
        Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 35 of 36




“would fall within the scope of the EEOC investigation which can reasonably be expected to grow

out of the charge of discrimination.” Terry v. Ashcroft, 336 F.3d 128, 151 (2d Cir. 2003) (internal

quotation marks omitted). 33 Cardwell’s disparate impact theory is “reasonably related” to the

allegations in the EEOC Charge. Here, the complained-of conduct, including Cardwell’s

experiences not being “commensurate with [his] similarly-situated White coworkers” falls

squarely within the scope of any reasonable EEOC investigation.

        Not only is it irrelevant that the EEOC Charge does not use the words “disparate impact,”

this Circuit has held that a plaintiff is not barred from asserting a claim in federal court relating to

the precise incidents alleged in an EEOC complaint merely because it fails to identify the precise

theory of discrimination. See Gomes v. Avco Corp., 964 F.2d 1330, 1335 (2d Cir. 1992). Indeed,

plaintiffs are entitled to pursue multiple theories of discrimination arising out of the same incidents.

        Likewise, that the EEOC Charge also reference instances of intentional discrimination that

Cardwell suffered while at Davis Polk does not negate the fact that the EEOC Charge supports a

disparate impact theory of liability, which it describes as “disparate outcome.” See, e.g., id. at

1334-35 (concluding that EEOC charge supported disparate impact claim even though it “most

naturally supports a claim of intentional discrimination”).

        Thus, as the cases make clear, disparate impact and treatment theories are “rightly treated

simply as alternative theories upon which a right to relief under Title VII may be established.”

Wright v. National Archives & Records, 609 F.2d 702, 711 (4th Cir. 1979). Such is the case here.

Because Defendants were on notice of Cardwell’s disparate impact claims against Davis Polk, and

they chose not move to dismiss any claims against the Firm (see ECF 44), they cannot now claim

to lack notice of claims that were asserted years before the instant Action was commenced.


33
  See also Maniatas v. N.Y. Hosp.-Cornell Med. Ctr., 58 F. Supp. 2d 221, 227 (S.D.N.Y. 1999) (allowing disparate
impact claim not asserted in charge because it was reasonably related to intentional discrimination asserted).

                                                       30
     Case 1:19-cv-10256-GHW Document 127 Filed 01/13/21 Page 36 of 36




                                      CONCLUSION

      For the reasons stated above, Cardwell respectfully urges the Court to deny the MTD.




Dated: New York, New York                         Respectfully submitted,
       January 13, 2021

                                                         /s/ David Jeffries

                                                   David Jeffries


                                                  1345 Avenue of the Americas, 33rd Floor
                                                  New York, New York 10105
                                                  Tel: 212-601-2770
                                                  djeffries@jeffrieslaw.nyc


                                                  Attorney for Plaintiff




                                             31
